DETAILED ACTION
	The Information Disclosure Statements filed on August 6, 2019 and September 15, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a head module for a rail vehicle which is “detachably fixed to the end of a following coach section”. It is unclear if the head module is connected to a coach section to form a single car or if the head module is attached to an adjacent coach section separate from the head module and forming more than one vehicle in the train consist. This leaves the claims vague and indefinite. 
Claim 1 recites that the head module is attached to the coach “without an additional underframe”. It is unclear if the head module or the coach section is “without an additional underframe”. This leaves the claims vague and indefinite.
Claim 1 recites “a railing reinforcement which conducts impact forces into the lower longitudinal beams of the following coach section via UD braces”. It is unclear as to what the UD braces are and how the operate on the head unit or the coach section. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (JP 2014-088177A).
Andreas discloses a head module, shown generally in figure 1, for a rail vehicle. The module is detachably fixed to the end face of a vehicle coach section and the head module is further comprised of two longitudinal beams 22, 22’ that form the underframe, and extend in the longitudinal direction on the lower edges of the coach section as shown in figures 8 and 9. An underframe support structure 16b, 16c, which runs between the two longitudinal beams of the underframe and opens into the main cross beam which is mounted in the bogie of the coach section. The support structure and longitudinal beams are shown in figure 9.  Two longitudinal beams 11 of the coach roof, shown in figures 1 through 3, extend in the longitudinal direction on the upper edges of the coach section and the head module is constructed from an inner shell formed by the beams 11 and an outer shell 102. The vehicle is further comprised of a stiffener 10 in the roof area of the cab to conduct forces into the upper longitudinal beams of the following coach section, and a railing reinforcement 12 to conduct impact forces into the lower longitudinal beams of the coach section and a lower crash conduction element, in the form of two shock absorbing bars 85 on either side of the coupler 80, as shown in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (JP 2014-088177A).
Andreas discloses the vehicle structure as described above. However, Andreas does not specifically state that the railing reinforcements or plates on the head module are constructed of carbon fiber composite materials. It is well known in the art that some vehicle body components, especially high speed vehicles, are constructed of carbon fiber elements in order to make the vehicle light weight and fuel efficient and to aid in high speed travel. It would have been obvious to one of ordinary skill in the art to have applied carbon fiber composite elements to a vehicle, like that of Andreas, with the expected result of providing a light weight vehicle for high speed travel and crash worthiness. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 15, 2021